Case 9:19-bk-11573-MB   Doc 303 Filed 09/27/19 Entered 09/27/19 11:44:06   Desc
                         Main Document     Page 1 of 3
                Case 9:19-bk-11573-MB                   Doc 303 Filed 09/27/19 Entered 09/27/19 11:44:06       Desc
                                                         Main Document     Page 2 of 3


                    1   with knowledge of the facts; (2) the records were kept in the course of the regularly
                    2
                        conducted activity of APCD; and (3) the records were made as part of the regular
                    3
                    4   practice of APCD.

                    5                3.           HVI Cat Canyon, Inc. (HVI), like all oil and gas operators in the County
                    6
                        of Santa Barbara is required to comply with all APCD, State, and Federal rules and
                    7
                    8   regulations.

                    9                4.           As of the date the bankruptcy petition was filed, HVI had 41 active,
                  10
                        unresolved NOVs with APCD. (Exhibit SB-1.) Post-petition, APCD has issued
                  11
                  12    48 additional NOVs. (Exhibit SB-2.)
                  13                 5.           In the past, HVI's annual penalty assessments with APCD average
                  14
                        $91,474.20 per year over the prior five fiscal years, but, significantly, those penalty
                  15
                  16    assessments have been much higher than average in the immediate past two fiscal
                  17    years; to wit, $163,250 (FY 2018-19) and $160,000 (FY 2017-18). (Exhibit SB-3.)
                  18
                                     6.           In my time at APCD, HVI routinely fails to pay penalties on time.
                  19
                  20                 7.           HVI's affiliate, California Asphalt Production, Inc. (CAP), owes APCD
                  21    $34,000 as of September 27, 2019 related to multiple NOVs. Additional NOVs are
                  22
                        outstanding, the penalties of which have not yet been calculated.
                  23
                  24    II
                  25    II
                  26
                        II
                  27
                  28    II

                        C:\Userslkee\Desktop\McNall
SNOW SPENCE GREEN LLP
                        y Declaration.docx
                                                              DECLARATION OF KAITLIN MCNALLY
Case 9:19-bk-11573-MB   Doc 303 Filed 09/27/19 Entered 09/27/19 11:44:06   Desc
                         Main Document     Page 3 of 3
